DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the construction of the step “implanting a screw through the guide hole” in line 5-6 is confusing. It is not understood if the step of implanting the screw is implanting the screw to the guide hole, or if the intension is to claim implanting the screw to the bone through the guide hole. For examination purposes, the recitation will be treated as implanting the screw to the guide hole, in which the screw can be already attached to the bone of the patient.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12 and 14 depends on themselves. For examination purposes, the recitation will be treated as claim 12 depends on claim 6, and claim 14 depends on claim 13.   Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  In line 2 uses the term “prosthesis body”, “prosthesis” and “body”.  As best understood by the examiner, all three terms are related to the same structural limitation of the dental prosthesis. It is suggested to maintain the same nomenclature across the claims.  Appropriate correction is required.
Claims 7-18 are objected to because of the following informalities:  In line 2 uses the term “prosthesis body” and “prosthesis”.  As best understood by the examiner, all three terms are related to the same structural limitation of the dental prosthesis. It is suggested to maintain the same nomenclature across the claims.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In line 3 recites “forming dental prosthesis, the guide hole”. It is believed that the applicant wants to claim in this line a “forming the dental prosthesis with the guide hole” based on the structural configuration of the dental prosthesis of claim 1.
Claims 2-5, 7, 8, 9, 10 and 12-19 are objected to because of the following informalities: Every claim should distinctively indicate where the preamble of the claim ends and the body of the claim begins. The present claims do not provide a clear transition between the preamble and the body. It is suggested to use a coma ( , ) after the number of the claim from which it depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[AltContent: textbox (Tap)]Claims 1, 2, 4-7, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hertz (US 20100190137 A1).
[AltContent: arrow][AltContent: textbox (Tap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Guide hole)][AltContent: ][AltContent: textbox (Side face)][AltContent: ][AltContent: textbox (Side face)][AltContent: arrow][AltContent: textbox (Top chewing face)][AltContent: arrow][AltContent: textbox (Prosthesis body)]
    PNG
    media_image1.png
    180
    384
    media_image1.png
    Greyscale


[AltContent: ][AltContent: textbox (Narrow section )][AltContent: ][AltContent: textbox (Top chewing face)][AltContent: textbox (Prosthesis body)]
[AltContent: arrow][AltContent: textbox (Tap)][AltContent: ][AltContent: textbox (Bottom implanting face)][AltContent: arrow]
    PNG
    media_image2.png
    227
    404
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    224
    440
    media_image3.png
    Greyscale

Regarding claim 1, Hertz discloses a dental prosthesis (13) including: 
a prosthesis body, the prosthesis being a replacement for a missing tooth (see annotated Fig. 2 and 3, and [0024] – where the prosthesis body is a temporary crown), the body having a tooth-shape and formed to replicate the tooth of a patient and to be implanted into a mouth of the patient (see [0015] – where the body is fit adjacent to an edentulous side of a jawbone of the patient), the body including a top chewing face, a bottom implanting face, and side faces;  
10wherein the body forms a guide hole (13) from the top face to the bottom face, the guide hole forming a channel sized to guide a drill, and sized to closely receive a drill bit to prevent the drill bit from straying off a path guided by the guide hole during a drilling operation (see [0015] – “with the bridge in place and using the tube as a guide, a pilot bore is drilled in the jawbone at the location”);
 a screw, the screw attached to the prosthesis body and the screw having a head engaged with a shoulder defined by the guide hole, and the screw extending beyond the bottom 15implanting face (see [0015] – “the implant pin if fitted into the drilled bore”); and 
a filling within the guide hole closing an opening of the guide hole at the top chewing face (see [0015] – “tube is plugged”).  
Regarding claim 2, Hertz discloses further including a tab (12) extending from one side face of the body, the tab configured to be adhered to an adjacent tooth (see annotated Fig. 2 -4 above).  
Regarding claim 4, Hertz discloses further including a plurality of tabs, each tab extending from one side face of the body (see annotated Fig. 2 and 4 above, where it includes a tab on each side), each of the plurality of tabs being configured to be adhered to an adjacent tooth (see annotated Fig. 4 above, where the tabs are attached to the next adjacent tooth, therefore are adhered to said tooth). 
Regarding claim 5, Hertz discloses that the tab is adhered to the adjacent tooth, and wherein the body is mounted to a bone of the patient by a screw, the screw positioned at 25least partially in the guide hole (see annotated Fig. 4 above, where the tabs are attached to the next adjacent tooth, therefore are adhered to said tooth).
Regarding claim 6, Hertz discloses a method of forming and installing the dental prosthesis of claim 1 including the steps of: 
forming the dental prosthesis with the guide hole (see annotated Fig. 2 where the dental prosthesis and guide hole are formed);
positioning the dental prosthesis in the implantation area of the patient (see step 3 of Fig. 1 and [0015] – “the tooth implant is done according to the invention by first fitting to teeth adjacent an edentulous site of a jawbone…”); and  5implanting a screw through the guide hole, the screw remaining partially in the guide hole (see [0015] – “providing in the bridge a guide tube oriented in alignment with a location on the site where an implant pin is to be seated” and [0017] – “guide tube can be unplugged and the tube can be used again to drill or cut through the gum. Once the outer end of the implant is exposed, the screw closing its threaded bore is extracted and replaced with a the second-stage of the implant…”, therefore, it is understood that a screw can be used too).
Regarding claim 7, Hertz discloses further including the step of adhering a tab (12) extending from the side face of the prosthesis to an adjacent tooth once the prosthesis has been positioned in the implantation area (see annotated Fig. Fig. 4 above, where the tabs are attached to the next adjacent tooth, therefore are adhered to said tooth).  
Regarding claim 11, Hertz discloses a method of fixedly implanting a dental prosthesis (11) including the steps of: 
setting a dental prosthesis in an implantation area of a patient (see annotated Fig. 2-4, and [0024] – where the prosthesis body is a temporary crown), the dental prosthesis having a guide hole through its height (see annotated Fig. 1 above), the dental prosthesis having a top chewing face and 20a bottom implanting face (see annotated Fig. 2 and 3 above), with the guide hole extending between the top chewing face and bottom implanting face (see annotated Fig. 3 above), the guide hole sized to allow the passage of a drill bit (see [0015] – “with the bridge in place and using the tube as a guide, a pilot bore is drilled in the jawbone at the location”); and  
15	implanting a screw into a bone of a patient through the guide hole, the screw anchoring the prosthesis to the bone and remaining partially in the guide hole, the implanting step permanently holding the prosthesis fixedly in place (see [0015] – “providing in the bridge a guide tube oriented in alignment with a location on the site where an implant pin is to be seated” and [0017] – “guide tube can be unplugged and the tube can be used again to drill or cut through the gum. Once the outer end of the implant is exposed, the screw closing its threaded bore is extracted and replaced with a the second-stage of the implant…”, therefore, it is understood that a screw can be used too); 
filling the guide hole with a filling once the screw is implanted, the filling closing an 5opening of the guide hole on the top chewing face.  
Regarding claim 17, Hertz discloses that the screw anchoring the prosthesis to the bone occurs by a head of the screw engaged with a shoulder defined by a narrow section of the guide hole (13) (see annotated Fig. 3 above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Germanier (US 6997707 B2) in view of Lazzara et al. (US 5006069 A).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Screw)][AltContent: textbox (Tap)][AltContent: textbox (Spacer key)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Shoulder)][AltContent: arrow][AltContent: textbox (Screw head)][AltContent: ][AltContent: textbox (Guide hole)][AltContent: textbox (Side face)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Side face)][AltContent: textbox (Bottom Implanting face)][AltContent: ][AltContent: ][AltContent: textbox (Top chewing face)][AltContent: arrow][AltContent: textbox (Prosthesis body)]
    PNG
    media_image4.png
    441
    382
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Tap)][AltContent: arrow][AltContent: textbox (Prosthesis body)]
    PNG
    media_image5.png
    280
    375
    media_image5.png
    Greyscale


Regarding claim 1, Germanier discloses a dental prosthesis including: 
a prosthesis body, the prosthesis being a replacement for a missing tooth (see annotated Fig. 1 and 2 above), the body having a tooth-shape and formed to replicate the tooth of a patient and to be implanted into a mouth of the patient (see annotated Fig. 2 above (see annotated Fig. 1 above where the prosthesis body is attached to the bone 2), the body including a top chewing face, a bottom implanting face, and side faces (see annotated Fig. 1 above);  
10	wherein the body forms a guide hole from the top face to the bottom face (see annotated Fig. 1 above, the guide hole is inside the tubular positioning member 4), the guide hole forming a channel sized to guide a drill, and sized to closely receive a drill bit to prevent the drill bit from straying off a path guided by the guide hole during a drilling operation (see annotated Fig. 1 above and col. 4, lines 46-48 – “The bore of the positioning member 4 serves to guide the drill bit intended for screwing the temporary implant 1”);
 	a screw (1), the screw (1) attached to the prosthesis body and the screw having a head (5b) engaged with a shoulder (4b) defined by the guide hole, and the screw extending beyond the bottom 15implanting face (see annotated Fig. 1 above); and a 
However, Germanier does not disclose a filling within the guide hole closing an opening of the guide hole at the top chewing face.
Lazzara et al. teaches a dental implant and a coping including a hole extending from the proximal portion to the distal portion, where the coping is used to attach a temporary crown. The temporary crown includes a guide hole for the placement of the top portion of the coping.  The upper portion of the hole is then filled with a temporary plug, that later is drilled out when access is needed for the installation of the permanent restoration crown (see col. 2, lines 19-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper empty portion of guide hole of Germanier, with the filling material of Lazzara, in order to seal the guiding hole of the temporary crown from the mouth cavity fluids until it is removed to access the screw head to be able to place the final restoration crown. 
Regarding claim 2, Germanier/Lazzara discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Germanier discloses a tab (7a) extending from one side face of the body, the tab (7a) configured to be adhered to an adjacent tooth (see annotated Fig. 1 and 2 above, see the tab/vestibular part 7a located over the buccal portion of the denture is stick on each prosthetic tooth on the lower portion of the buccal side face at the element 7b. Therefore, this tab is adhered to any adjacent toot).  
Regarding claim 3, Germanier/Lazzara discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Germanier discloses that the screw is a self-drilling screw (see col. 3, line 40 – “implant 1 consists of a self-tapping screw”).  
Regarding claim 5, Germanier/Lazzara discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Germanier discloses that the tab (7a) is adhered to the adjacent tooth (see annotated Fig. 1 and 2 above), and wherein the body is mounted to a bone of the patient by a screw (1), the screw (1) positioned at 25least partially in the guide hole (see annotated Fig. 1 above).  
Regarding claim 6, Germanier/Lazzara discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Germanier discloses method of forming and installing the dental prosthesis of claim 1 including the steps of: 
forming the dental prosthesis with the guide hole (see annotated Fig. 1 above, the dental prosthesis with the guide hole is present therefore it was formed previously);
positioning the dental prosthesis in the implantation area of the patient (see annotated Fig. 1 above, where the dental prosthesis is placed on top of the gum 3 of the patient); and  
5implanting a screw through the guide hole, the screw remaining partially in the guide hole (see col. 3, lines 27-39, where the screw already attached to the bone is installed/implanted in the dental prosthesis through the guide hole to hold the dental prosthesis in place).  
 Regarding claim 9, Germanier/Lazzara discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Germanier discloses a spacer key in contact with a bottom of the prosthesis (see annotated Fig. 1 above) 
Regarding claim 10, Germanier/Lazzara discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Germanier discloses that the prosthesis body further includes a second 15guide hole having a second screw engaged therein, the second screw having a head engaged with a shoulder defined by the second guide hole (see annotated Fig. 2 above, where the prosthesis includes a plurality of guide holes, where each guide hole uses a screw and a head that engages a shoulder to hold down the prosthesis of the denture). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Germanier (US 6997707 B2) in view of Lazzara et al. (US 5006069 A) as applied to claim 6 above, and further in view of Taub et al. (WO 2004030565 A1).
Regarding claim 12, Germanier/Lazzara discloses the claimed invention substantially as claimed, as set forth above for claim 6. 
However, Germanier/Lazzara does not disclose the step of forming the dental prosthesis including scanning a removed tooth of the patient using a computer; and generating the prosthesis automatically using a computer controlled system based on the scanned removed tooth.
Taub et al. teaches a method for preparing a physical model from a digital data, where in the step 125 a device 40 receives an input of a 3D virtual teeth model (constituting a 3D representation of a patient's dentition), based on digital information for the fabrication of a physical teeth model, where in step 160 describes fabricating the physical teeth model from the 3D virtual teeth model data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of  Germanier/Lazzara with the dental prosthesis formed from the scanned of the removed tooth of the patient of Taub, in order to provide a more accurate version of the tooth/teeth to be replaced than from a typical method of using a molding material on the patient’s teeth to form the molding of the tooth/teeth to be replaced, that when removed from the tooth/teeth of the patient might create errors in the mold (see first paragraph of the Background of the Invention).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hertz (US 20100190137 A1) as applied to claim 6 above, and further in view of Taub et al. (WO 2004030565 A1).
Regarding claim 12, Hertz discloses the claimed invention substantially as claimed, as set forth above for claim 6. 
However, Hertz does not disclose the step of forming the dental prosthesis including scanning a removed tooth of the patient using a computer; and generating the prosthesis automatically using a computer controlled system based on the scanned removed tooth.
Taub et al. teaches a method for preparing a physical model from a digital data, where in the step 125 a device 40 receives an input of a 3D virtual teeth model (constituting a 3D representation of a patient's dentition), based on digital information for the fabrication of a physical teeth model, where in step 160 describes fabricating the physical teeth model from the 3D virtual teeth model data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of  Hert with the dental prosthesis formed from the scanned of the removed tooth of the patient of Taub, in order to provide a more accurate version of the tooth/teeth to be replaced than from a typical method of using a molding material on the patient’s teeth to form the molding of the tooth/teeth to be replaced, that when removed from the tooth/teeth of the patient might create errors in the mold (see first paragraph of the Background of the Invention).  
Claims 11, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Germanier (US 6997707 B2) in view of Giordano et al. (US 5897696 A) as applied to claim 1 above, and further in view of Lazzara et al. (US 5006069 A).
Regarding claim 11, Germanier discloses a method of fixedly implanting a dental prosthesis including the steps of: 
setting a dental prosthesis in an implantation area of a patient (see Fig. 1 above where the dental prosthesis is on top of the jaw bone (2) and gum (3), the dental prosthesis having a guide hole through its height (see annotated Fig. 1 above), the dental prosthesis having a top chewing face and 20a bottom implanting face, with the guide hole extending between the top chewing face and bottom implanting face(see annotated Fig. 1 above), the guide hole sized to allow the passage of a drill bit (see annotated Fig. 1 above and col. 4, lines 46-48 – “The bore of the positioning member 4 serves to guide the drill bit intended for screwing the temporary implant 1”); and  
15implanting a screw (1) into a bone of a patient (see annotated Fig. 1 above), the screw anchoring the prosthesis to the bone and remaining partially in the guide hole, the implanting step permanently holding the prosthesis fixedly in place.
However, Germanier does not disclose the step of implanting the screw into a bone of a patient through the guide hole, and the step of filling the guide hole with a filling once the screw is implanted, the filling closing an 5opening of the guide hole on the top chewing face.
[AltContent: ][AltContent: textbox (Guide hole)][AltContent: arrow][AltContent: textbox (Prosthesis body)]
    PNG
    media_image6.png
    234
    368
    media_image6.png
    Greyscale

[AltContent: textbox (Guide hole)][AltContent: ]
[AltContent: arrow][AltContent: textbox (Prosthesis body)]
    PNG
    media_image7.png
    182
    267
    media_image7.png
    Greyscale

Giordano et al. teaches a system including a dental prosthesis (14) including a guide hole (16) through which it is for drilling and implanting a screw (18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the step of implanting the screw of Germanier, with the step of drilling and implanting the screw through the guide hole of Giordano, in order to reduce the time needed to implant the screw into the bone by not requiring to remove the dental prosthesis after drilling when implanting the screw into the bone.
However, Germanier/Giordano does not disclose the step of filling the guide hole with a filling once the screw is implanted, the filling closing an 5opening of the guide hole on the top chewing face.
Lazzara et al. teaches a dental implant and a coping including a hole extending from the proximal portion to the distal portion, where the coping is used to attach a temporary crown. The temporary crown includes a guide hole for the placement of the top portion of the coping.  The upper portion of the hole is then filled with a temporary plug, that later is drilled out when access is needed for the installation of the permanent restoration crown (see col. 2, lines 19-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper empty portion of guide hole of Germanier/Giordano, with the filling material of Lazzara, in order to seal the guiding hole of the temporary crown from the mouth cavity fluids until it is removed to access the screw head to be able to place the final restoration crown. 
Regarding claim 15, Germanier/Giordano/Lazzara discloses the claimed invention substantially as claimed, as set forth above for claim 11, and where Germanier discloses further including a step of placing a spacer key beneath the prosthesis before the step of setting the dental prosthesis in the implantation area (see annotated Fig. 1 above where due to the location of the spacer key, the dental prosthesis requires to be separated from the implantation site in order to place the structure where the space key is located).  
Regarding claim 16, Germanier/Giordano/Lazzara discloses the claimed invention substantially as claimed, as set forth above for claim 11, and where Germanier further includes the step of removing the spacer key after the step of implanting the screw through the guide hole (see annotated Fig. 1 above, the dental prosthesis is a temporary denture, therefore eventually the denture is removed from the patient’s mouth, and due to the spacer key is part of the internal slower structure of the guide hole, when the dental prosthesis is removed at the same time the spacer key is also removed).
Regarding claim 17, Germanier/Giordano/Lazzara discloses the claimed invention substantially as claimed, as set forth above for claim 11, and where Germanier discloses that the screw (1) anchoring the prosthesis to the bone occurs by a head (5b) of the screw (1) engaged with a shoulder defined by a narrow section of the guide hole (see annotated Fig. 1 above).
Regarding claim 18, Germanier/Giordano/Lazzara discloses the claimed invention substantially as claimed, as set forth above for claim 11, and where Germanier discloses that the prosthesis includes a second guide hole, and comprising the step of implanting a second screw through the second guide hole, the second screw anchoring the prosthesis to the bone and remaining partially in the second guide hole (see annotated Fig. 2 above, where the prosthesis includes a plurality of guide holes, where each guide hole uses a screw and a head that engages a shoulder to hold down the prosthesis of the denture).  
Regarding claim 19, Germanier/Giordano/Lazzara discloses the claimed invention substantially as claimed, as set forth above for claim 11, and where Germanier/Giordano discloses a plurality of guide holes along the denture/dental prosthesis (see Fig. 2 above).
However, Germanier/Giordano does not disclose the step of filling the second guide hole with a second filling once the second screw is implanted, the second filling closing a second opening of the second guide hole on the top chewing face.
 (see annotated Fig. 2 above, where the prosthesis includes a plurality of guide holes, where each guide hole uses a screw and a head that engages a shoulder to hold down the prosthesis of the denture).
Lazzara et al. teaches the use of a filler to temporary plug the proximal portion of the coping located inside the guide hole in the prosthesis (see col. 2, lines 19-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each guide hole of the denture/dental prosthesis of Germanier/Giordano, with the filling step of Lazzara, in order to seal the guiding hole of the temporary crown from the mouth cavity fluids until it is removed to access the screw head to be able to place the final restoration crown.
 Allowable Subject Matter
Claims 8, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior arts of Hertz, Germanier, Giordano and Lazzara does not disclose the step of removing the tab adhered to the prosthesis after the screw has set in the bone.
Regarding claim 13, the prior arts of Hertz, Germanier, Giordano and Lazzara does not disclose the step of adhering the tab once the prosthesis has been positioned in the implantation area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772